Title: To George Washington from Major John Clark, Jr., 23 December 1777
From: Clark, John Jr.
To: Washington, George



sir
Newtown [Square, Pa.] 23rd Decr 1777 6 oClock P.M.

One of my Spies has just come from General Howes quarters at Mr Prices, he went down the private Road from Garrets undiscovered ’till he got to the General quarters almost, his Troops are encamped all along the Road from the Ferry, to the high Ground on this side Derby, at Justice Parkers on Springfield Road, their picket on this side, is kept at the intersection of the Providence, & Springfield Roads—& the one on Chester Road, is a Mile & a half from Derby near Mr Swaines House—they are busy halling Hay from the Marshes about Kingsess, & don’t venture a Mile in the Country from their Pickets—they say they intend to forage all that Country, burn the Fences, plunder the Inhabitants & then return—I fell in with a party of Lees Dragoons to Day, & reconnoitred their picket on the Chester Road, at the White Horse Tavern on that Road, I received information that a party of the Enemy in number about 30, unarmed, were plundering in the Neck, I immediately posted two Horsemen in the Road with orders when the Enemy came in sight to fire their pieces & retire—& went of the Road in quest of the plunderers—during my absence the Enemy’s Light Horse came

out to my Videtts & being in disguise call’d to them & informed them they belong’d to our Army, & by this means got up within a few Yards of them, & fired their Carbines, they shot one of them, & the other made his escape—they then pursued me with the party but I fortunately knew the Road & came off within a few yards of their picket, a few minutes sooner wou’d have enabled me to have taken the plunderers they had but just gone. Col. Butler I left with 200 Men on that Road. I am in haste Your Excellency’s Most Obedt

Jno. Clark Jun.


P.S. I wrote you by Express last Evening—The Enemy’s main body crossed at the lower ferry on Schuylkill, & waggons at the middle ferry very few Troops in Philada. I’ve just seen two persons from there who confirm the accts transmitted you last Evening.

